DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi WO 2015129546 in view of Barsoum US 20140162130 in view of Hakuta US 20150168620.

Regarding claim 1, Shiraishi WO 2015129546 discloses an electronic component (4 in Fig. 7) having electromagnetic shielding (3 in Fig. 7), the electronic component (4) comprising:
(a)    a body part (top of 4) of the electronic component (4); and
(b)    a coating layer (layer of 3) that directly coats a surface of the body part (top of 4) through no other member and functions as the electromagnetic shielding (inherent property of the material),
the coating layer (layer of 3) comprising two dimensional particles, powders or flakes (metal powders of 3 see [0043-0044] of one or more layers 31 and 32 in Fig. 6) 
wherein the two dimensional particles, powders or flakes (particle powders or flakes of 31 and 32) have at least one of (1) a thickness of not more than 40 µm (which would be the case given that the layer 3 has a thickness of 10-30 µm and the particles are contained within the layer 3, the thickness of each particle would be no greater than 10-30 µm), and (2) a maximum dimension in a two-dimensional sheet plane of the one or more layers of not more than 20 µm (see [0163] in provided translation; the thickness of 3 is 3 µm), and wherein the two dimensional particles, powders or flakes of the coating layer (layer of 3) are oriented such that a two-dimensional sheet surface of each of the two dimensional particles, powders or flakes (top two-dimensional sheet surface of 3 overlapping top surface of 4 in Fig. 7) is substantially (oriented) to an in-plane direction of the surface (outer surface of 4) of the body part (top of 4) of the electronic component (4 as depicted in Fig. 7 see [156-157] which indicates that the particles are flat, planar and oriented for good electromagnetic wave shielding).
Shiraishi does not explicitly disclose that each of the plurality of layers having a crystal lattice which is represented by:
Mn+1Xn
wherein M is at least one metal of Group 3, 4, 5, 6, or 7;
X is a carbon atom, a nitrogen atom, or a combination thereof; and 
n is 1, 2, or 3, and 
in which each X is positioned within an octahedral array of M, and having at least one modifier or terminal T selected from the group consisting of a hydroxy group, a fluorine atom, an oxygen atom, and a hydrogen atom on at least one of two opposing surfaces of said each layer; and
the two-dimensional sheet surface of each of the two dimensional particles, powders or flakes is substantially parallel to an in-plane direction of the surface  of the body part of the electronic component.
 However, Barsoum disclose a coating layer comprises a layered material comprising a plurality of layers, each layer having a crystal lattice which is represented by:
Mn+1Xn
wherein M is at least one metal of Group 3, 4, 5, 6, or 7;
X is a carbon atom, a nitrogen atom, or a combination thereof; and 
n is 1, 2, or 3, and 
in which each X is positioned within an octahedral array of M, and having at least one modifier or terminal T selected from the group consisting of a hydroxy group, a fluorine atom, an oxygen atom, and a hydrogen atom on at least one of two opposing surfaces of said each layer (see [0009], [0010], [0018-0023]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have each of the plurality of layers of Shiraishi having a crystal lattice which is represented by:
Mn+1Xn
wherein M is at least one metal of Group 3, 4, 5, 6, or 7;
X is a carbon atom, a nitrogen atom, or a combination thereof; and 
n is 1, 2, or 3, and 
in which each X is positioned within an octahedral array of M, and having at least one modifier or terminal T selected from the group consisting of a hydroxy group, a fluorine atom, an oxygen atom, and a hydrogen atom on at least one of two opposing surfaces of said each layer, as taught by Barsoum, in order to provide desired multiple layers of shielding. 
	Further, Hakuta US 20150168620 discloses that it is known in the art to have a two-dimensional sheet of each of two dimensional particles, powders or flakes (3 in Fig. 4, see [0168-0169]) substantially parallel (see [0167]) to an in-plane direction of a surface (surface of  2/5 as depicted in Fig. 4).
	It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the two-dimensional sheet surface each of the two dimensional particles, powders or flakes of Shiraishi in view of Barsoum substantially parallel to an in-plane direction of the surface, as taught by Hakuta US 20150168620, of the body part of the electronic component, in order to provide desire shielding.
Examiner notes that the word "substantially" in claim 1 encompasses a relatively wide range of values.  See, for example, In re Sinex, 135 USPQ 302 (CCPA 1962), where a substantially horizontal surface was claimed and was deemed met by a reference whose surface was at nine(9) degrees from the horizontal. 

Regarding claim 10, Shiraishi in view of Barsoum in view of Hakuta discloses the electronic component according to claim 1, wherein a thickness of the coating layer is not less than 0.1 µm and not more than 200 µm (see [0163] of Shiraishi).

Regarding claim 11, Shiraishi in view of Barsoum in view of Hakuta discloses the electronic component according to claim 1, wherein a thickness of the coating layer is not less than 1 µm and not more than 40 µm (see [0163] of Shiraishi).

Regarding claim 13, Shiraishi in view of Barsoum in view of Hakuta discloses the electronic component according to claim 1, wherein the electronic component (4 of Shiraishi) is a surface-mounted component (4 as depicted in Fig. 7) or a lead component.

Regarding claim 14, Shiraishi in view of Barsoum in view of Hakuta discloses the electronic component according to claim 13, wherein the surface-mounted component is a chip component (4 as depicted in Fig. 7, see [0314] in provided translation of Shiraishi).

Regarding claim 15, Shiraishi in view of Barsoum in view of Hakuta discloses an electronic circuit board (5 see title and [0314] of Shiraishi) comprising the electronic component (4 of Shiraishi) according to claim 1.

Regarding claim 16, Shiraishi in view of Barsoum in view of Hakuta discloses the electronic component according to claim 1, wherein the coated surface of the body part of the electronic component (4) is hydrophilic (see [0045], [0160-161] of Shiraishi discloses an acrylic resin as a binder).

Regarding claim 17, Shiraishi in view of Barsoum in view of Hakuta discloses the electronic component according to claim 1, wherein the coating layer further comprises a water-soluble and/or hydrophilic organic binder (see [0045], [0160-161] of Shiraishi discloses an acrylic resin as a binder).

Regarding claim 18, Shiraishi in view of Barsoum in view of Hakuta discloses the electronic component according to claim 17, wherein the water-soluble and/or hydrophilic organic binder is (meth) acrylic resin (see [0045], [0160-161] of Shiraishi discloses an acrylic resin as a binder).

Regarding claim 19, Shiraishi in view of Barsoum in view of Hakuta discloses the electronic component according to claim 1, wherein a content of the two dimensional particles, powders or flakes in the coating layer is not less than 45% by mass and not more than 75% by mass (see [0158] of Shiraishi).
Shiraishi in view of Barsoum do not explicitly disclose that the content of the two dimensional particles, powders or flakes in the coating layer is not less than 50% by mass and not more than 100% by mass.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the content of the particles, powders or flakes in the coating layer be not less than 50% by mass and not more than 100% by mass, in order to provide desired shielding, since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976).

Regarding claim 20, Shiraishi in view of Barsoum in view of Hakuta discloses the electronic component according to claim 1, wherein the coating layer consists essentially of the particles, powders or flakes (metal powders of 3 see [0043-0044] of one or more layers 31 and 32 in Fig. 6 of Shiraishi).

Response to Arguments
Applicant's arguments filed 07/21/2020 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that one of ordinary skill in the art would not consider applying the metal particles-containing layer of Hakuta in place of the electromagnetic shielding layer 3 which covers the electronic component 4 in the configuration of Shiraishi.
The Examiner respectfully disagrees.
The electromagnetic shielding is already taught by  Shiraishi.
The Examiner is not bodily incorporating everything from Hakuta. 
Hakuta is merely there to show that it is known in the coating art to have a flat surface of each of the metal powders in a coating layer substantially parallel to the applied surface of the base material.
Also, Hakuta does not teach that a filter film for cutting near-infrared ways and shielding electromagnetic waves is not applicable to heat ray reflection and suppression of reflected light in [0010] but rather, a screen which is excellent (emphasis added) in terms of preventing reflection, cutting electromagnetic waves, and cutting infrared rays and has excellent transparency can be displayed by means of using a front plate for display in which a first anti-reflection film is provided on a surface on an observer side of a transparent base substrate through an adhesive layer, and a filter film for cutting near-infrared rays and shielding electromagnetic waves and a second anti-reflection film are respectively disposed in order through the adhesive layer on the surface on the opposite side of the surface on the observer side of the base substrate.
Furthermore, each of the metal powder are not claimed to be parallel to the applied surface but rather substantially parallel, which in turn broadens the scope of how parallel each of the metal powders needs to be. This would imply a range including any orientation other than perpendicular to the applied surface of the base material.
Therefore, claims 1,10-11 and 13-20 stand rejected over Shiraishi in view of Barsoum in view of Hakuta.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suorsa US 20140266850 Fig. 2 discloses a coating layer having each metal flake in the coating layer substantially parallel to the applied surface of the base material.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841